PERRY, J.
The plaintiff and defendant are divorced. This proceeding was commenced by the plaintiff, wherein *420she asked that the child support order made in the original cause be increased.
The basis of the request seeking an increase is that the amount of support allowed for the four children is insufficient and that the defendant by reason of a promotion and transfer will have a larger income.
The trial court denied the motion and the plaintiff has appealed.
We have carefully examined the record of the proceedings in the trial court and we are of the opinion that the trial'court entered a correct decree.
The judgment of the trial court is affirmed. Neither party shall recover costs or disbursements in this court.